NUMBER 13-22-00353-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                      IN THE INTEREST OF B.P. JR., A CHILD.



                 On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.


                                             ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother G.G.’s and father

B.P.’s parental rights over B.P. JR., minor child. 1 On September 15, 2022, Appellant

G.G. filed her amended Motion for Extension of Time to File Appellant’s Brief in this cause.


        1We refer to appellant and the child by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
Citing the need for additional time to adequately prepare her brief, Appellant G.G.

requested a thirty-day extension to file her brief on October 17, 2022, instead of on

September 15, 2022, her original deadline. On September 15, 2022, Appellant B.P. filed

his Motion for Extension of Time to File Appellant’s Brief in this cause. Citing the need for

additional time to adequately prepare his brief, Appellant B.P. requested a twenty-day

extension to file his brief on October 5, 2022, instead of on September 15, 2022, his

original deadline.

       We are bound by the Texas Rules of Appellate Procedure in parental termination

cases. Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       In light of the foregoing, we hereby grant in part Appellant G.G.’s amended motion

for extension of time to file appellant’s brief. Appellant G.G.’s motion is granted insofar as

the Court will extend her deadline to file appellant’s brief to October 5, 2022. The Court

denies Appellant G.G.’s request for a thirty-day extension.




                                              2
       Furthermore, we grant Appellant B.P.’s motion for extension of time to file

appellant’s brief. Appellant B.P.’s motion is granted insofar as the Court will extend his

deadline to file appellant’s brief to October 5, 2022.

       No further motions for extension of time will be considered absent exigent

circumstances.

                                                              PER CURIAM

Delivered and filed on the
16th day of September, 2022.




                                             3